 

Exhibit 10.1

 

PROMISSORY NOTE

(Commercial — Single Advance)

 

DATE AND PARTIES. The date of this Promissory Note (Note) is January 11,2008.
The parties and their addresses are:

 

 

LENDER:

 

 

 

 

 

 

CROWN BANK

 

 

 

601 Marquette Avenue,

 

 

 

Ste 125 Minneapolis,

 

 

 

Minnesota 55402

 

 

 

Telephone: (612)

 

 

 

746-5050

 

 

 

 

 

 

B0RROWER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUTHWEST CASINO & HOTEL

 

 

 

CORPORATION

 

 

 

a Minnesota Corporation

 

 

 

2001 KILLEBREW DRIVE SUITE

 

 

 

350 BLOOMINGTON Minnesota

 

 

 

55425

 

 

1. DEFINITIONS. As used in this Note. the terms have the following meanings:

 

A. Pronouns. The pronouns “1,” “me,” and “my” refer to each Borrower signing
this Note, individually and together.  “You” and “Your” refer to the Lender.

 

B. Note. Note refers to this document. and any extensions, renewals.
modifications and substitutions of this Note.

 

C. Loan. Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submined for this
transaction such as applications. security agreements, disclosures or notes, and
this Note.

 

D. Loan Documents. Loan Documents refer to all the documents executed as a pan
of or in connection with the Loan.

 

E. Property. Property is any property, real. personal or intangible, that
secures my performance of the obligations of this Loan.

 

F. Percent. Rates and rate change limitations are expressed as annualized
percentages.

 

2. PROMISE TO PAY. For value received. I promise to pay you or your order, at
your address, or at such other location as you may designate. the principal sum
of $                     (Principal) plus interest from January 11, 2008 on the
unpaid Principal balance until this Note matures or this obligation is
accelerated.

 

3. INTEREST. Interest will accrue on the unpaid Principal balance of this Note
at the rate of 8.75 percent (Interest Rate) until January 12, 2008, after which
time it may change as described in the Variable Rate subsection ..

 

A. Interest After Default. If you declare a default under the terms of the Loan,
including for failure to pay in full at maturity, you may increase the Interest
Rate otherwise payable as described in this section. In such event, interest
will accrue on the unpaid Principal balance of this Note at a rate equal to the
rate in effect prior to default, plus.2.000 percent. until paid in full.

 

B. Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.

 

C. Statutory Authority. The amount assessed or collected on this Note is
authorized by the Minnesota usury laws under Minn. Stat. § 47.59.

 

D. Accrual. Interest accrues using an Actual/360 days counting method.

 

E. Variable Rate. The Interest Rate may change during the term of this
transaction.

 

(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: the base rate on corporate loans posted by at least 75%
of the 30 largest·U.S. banks known as the Wall Street Journal U.S. Prime Rate.

 

The Current index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this index, or the margin, that the Interest
Rate on this Note will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers. If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice,

 

(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change January 12. 2008 and daily thereafter.

 

(3) Calculation Of Change. On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 1.500 percent. The result of· this
calculation will be rounded up to the nearest .001 percent. Subject to any
limitations, –this will be the Interest Rate until the next Change Date. The new
Interest Rate will become effective on each Change Date. The Interest Rate and
other charges on this Note will never excaed the highest rate or charge allowed
by law for this Note.

 

(4) Limitations. The lnterest Rate changes are subject to the following
limitations:

 

(a) Lifetime. The Interest Rate will never be less than 7.000 percent.

 

(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments will change.

 

4. ADDITIONAL CHARGES. As additional consideration, I agree to pay, or have
paid, these additional fees and charges:

 

A. Nonrefundable Fees and Charges. The following fees are earned when collected
and will not be refunded if I prepay this Note before the scheduled maturity
date.

 

ORIGINATION FEE. A(n) ORIGINATION FEE fee of $         payable from separate
funds on or before today’s date.

 

5. REMEDIAL CHARGES. In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of payment.
Additional remedial charges may be described elsewhere in this Note.

 

A. Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment. I will pay this late charge promptly
but only once for each late payment. This amount may then increase so as to
always be the highest amount allowed by law under Minnesota Statutes § 47.59.

 

6. PAYMENT. I agree to pay this Note on demand, but if no demand is made, I
agree to pay as follows: 12 INTEREST ONLY PAYMENTS BEGINNING FEBRUARY 11 2008
AND CONTINUING AT MONTHLY TIME INTERVALS THEREAFTER. BEGINNING ON FEBRUARY 11,
2009 THE PAYMENT METHOD WILL CHANGE TO PRINCIPAL PAYMENTS OF
$                 PLUS ANY OUTSTANDING INTEREST PER MONTH UNTIL THE MATURITY
DATE OF JAUARY 11,2010.

 

Payments will be rounded up to the nearest $.01. With the final payment I also
agree to pay any additional fee or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.

 

Each payment I make on this Note will be applied first to interest that is due
then to principal that is due, and finally to any charges that I owe other than
principal and interest. If you and I agree to a different application of
payments, we will describe our agreement on this Note. You may change how
payments are applied in your sole discretion without notice to me. The actual
amount of my final payment will depend on my payment record.

 

7. PREPAYMENT. I may prepay this loan in full  or in part at any time. Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.

 

8. LOAN PURPOSE. The purpose of this loan is FUND BUSINESS INVESTMENTS.

 

9. DEFAULT. I understand that you may demand payment any time at your
discretion. For example. you may demand payment in full If any of the following
occur:

 

A. Payments. I fail to make a payment in full when due.

 

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Note or any other obligations I
have with you.

 

C. Death or Incompetency. I die or am declared legally incompetent.

 

D. Business Termination. I merge, dissolve. reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.

 

E. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Note.

 

F. Other Documents. A default occurs under the terms of any other Loan Document.

 

G. Other Agreements. I am in default on any other debt or agreement I have with
you.

 

H. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.

 

I. Judgment. I fail to satisfy or appeal any Judgment against me.

 

J. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

 

K. Name Change. I change my name or assume an additional name without notifying
you before making such a change.

 

L. Property Tranfer. I transfer all or a substantial part of my money or
property.

 

M. Property Value. You determine in good faith that the value of the Property
has declined or is impaired.

 

N. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.

 

 

--------------------------------------------------------------------------------


 

 

O. lnsecurity. You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Note or that the prospect for
payment or performance of the Loan is impaired for any reason.

 

10. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Note to be due and payable upon the creation of, or contract for
the creation of, any lien, encumbrance, transfer or sale of all or any part of
the Property. This right is subject to the restrictions imposed by federal law
(12 C.F.A. 591), as applicable.

 

11. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.

 

A. Additional Waivers By Borrower. In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note,

 

(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions

 

(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

 

(3) You may release, substitute or impair any Property securing this Note.

 

(4) You, or any institution participating in this Note, may invoke your right of
set-off.

 

(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.

 

(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.

 

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.

 

12. REMEDIES. After I default, you may at your option do anyone or more at the
following.

 

A. Acceleration. You may make all or any part of the amount owing by the terms
of this Note immediately due.

 

B. Sources. You may use any and all remedies you have under State or federal law
or in any loan Document

 

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default

 

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the balance owing under the terms of this Note, and
accrue interest at the highest post-maturity interest rate.

 

E. Attachment. You may attach or garnish my wages or earnings.

 

F. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of this Note against any right I have to
receive money from you.

 

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of this
Note” means the total amount to which you are entitled to demand payment under
the terms of this Note at the time you set-offl.

 

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay this Note, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

 

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

 

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set·oH.

 

G. Waiver. Except as otherwise required by law, by choosing anyone or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies. If the default continues or occurs again.

 

13. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after Default, to the extent
permitted by law, I agree to pay all expenses of collection, enforcement or
protection of your rights and remedies under this Note or any other Loan
Document. Expenses include, but are not limited to, attorneys’ fees, court costs
and other legal expenses. If not paid immediately, these expenses will bear
interest from the date of payment until paid in full at the highest interest in
effect as provided in the terms of this Note. All fees and expenses will be
secured by the Property I have granted to you, jf any. In addition, to the
extent permitted by the United States Bankruptcy Code, I agree to pay the
reasonable attorneys’ fees incurred by you to protect your rights and interests
in connection with any bankruptcy proceedings initiated by or against me ..

 

14. COMMISSIONS. I understand and agree that you or your affiliate I will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.

 

15. WARRANTIES·AND REPRESENTATIONS I make to you the following warranties and
representations which will continue as long as this Note is in effect.

 

A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.

 

B. Authority. The execution, delivery and performance of this Note and the
obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
Property is subject.

 

C. Name and Place of Business. Other than previously disclosed in writing to you
I -have not changed my name or principal place of business within the last 10
years and have not used any other trade or fictitious name. Without your prior
written consent, I do not and will not use any other name and will preserve my
existing name, trade names and franchises.

 

16. APPLICABLE LAW This Note is governed by the laws of MinNesota, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws
are·preempted by federal law. In the event of a dispute, the exclusive forum,
venue and place of jurisdiction wiII be in Minnesota, unless otherwise required
by law.

 

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the loan, will not affect my duty under the Loan and I will
still be obligated·to pay·the Loan. This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns,

 

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note and the
other loan Documents are the complete and final expression of the agreement. If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable.

 

19. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

 

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
will provide you any financial statement or information you request. All
financial statements and information I give you will be correct and complete. I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property. Time is of the
essence.

 

21. CREDIT INFORMATION. I agree to supply you with whatever information you
reasonably request. You will make requests for this information without undue
frequency, and will give me reasonable time in which to supply the information,

 

22. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expensss, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.

 

23. SIGNATURES. By signing, I agree to the terms contained In this Note. I also
acknowledge receipt of a copy of this Note.

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

Individually

 

 

 

 

 

SOUTHWEST CASINO & HOTEL CORPORATION

 

 

 

 

 

By

 

 

 

Authorized Signer

 

 

 

--------------------------------------------------------------------------------